Citation Nr: 0506315	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

K. Conner, Counsel









INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, DC.  Although she was 
notified of the time and date of the hearing by mail, she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2004), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.


FINDING OF FACT

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to 
render her basically eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the finds that VA has satisfied its 
duties to the appellant under the Veterans Claims Assistance 
Act of 2000 (VCAA).

In an April 2002 letter, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to Dependency and Indemnity 
Compensation benefits based on service connection for the 
cause of the veteran's death.  She was also advised of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  She was also 
generally advised to submit additional evidence in support of 
her claim.  Subsequently, in a September 2002 letter, the RO 
advised the appellant of the evidence necessary to 
substantiate a claim for basic eligibility for VA benefits.  

In the present case, because the VCAA notice specifically 
regarding basic eligibility for VA benefits was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
The notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board and she 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

The Board also concludes that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file.  The RO has secured the necessary information 
regarding the service of the appellant's spouse from the 
service department.  The appellant has identified no other 
pertinent evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board is satisfied that all notification and 
development actions required by the VCAA have been completed 
to the extent necessary.

I.  Factual Background

A review of the record shows that the appellant's spouse died 
in April 1998.  In April 2002, she filed a formal application 
for VA benefits, alleging that her spouse had served as a 
private in the Philippine Commonwealth Army from November 
1941 to December 1945, and that she was entitled to VA 
benefits based on his military service.

In support of her claim, she submitted various pieces of 
evidence, including copies of Philippine Army documents 
showing that her husband had served in the United States 
Armed Forces in the Far East (USAFFE) from November 1941 to 
December 1945.  

The RO thereafter contacted the service department and 
requested verification of the reported military service of 
the appellant's spouse.  In August 2002, an official of the 
National Personnel Records Center (NPRC) responded that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  In November 2002, the service department confirmed 
that no change was warranted in the prior negative 
certification relative to the appellant's spouse.

Based on the service department's negative certification, the 
RO denied the appellant's claim for VA benefits on the basis 
that her spouse did not have the requisite military service 
to establish eligibility therefor.  She appealed the RO's 
determination.

II.  Law and Regulations

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

III.  Analysis

At the outset, the Board notes that because none of the 
material submitted by the appellant is an official document 
of any service department of the United States, it does not 
constitute valid evidence of service under 38 C.F.R. § 
3.203(a).

As this evidence is insufficient to prove qualifying service 
on the part of the appellant's spouse, VA is bound by the 
certification of the service department which shows that her 
spouse did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  Accordingly, the Board 
finds that the appellant's husband did not have the requisite 
service to qualify her for VA benefits and, therefore, her 
claim must be denied.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.


ORDER

Basic eligibility for VA benefits is denied.


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


